Case 3:17-cv-00072-NKM-JCH Document 927 Filed 02/23/21 Page 1 of 7 Pageid#: 15923




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division


    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ, MARCUS
    MARTIN, NATALIE ROMERO, CHELSEA
    ALVARADO, THOMAS BAKER and JOHN
    DOE,

                                   Plaintiffs,
    v.

    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
                                                 Civil Action No. 3: 17-cv-00072-NKM
    ALEX FIELDS, JR., VANGUARD
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSELY,
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS, LEAGUE
    OF THE SOUTH, JEFF SCHOEP, NATIONAL
    SOCIALIST MOVEMENT, NATIONALIST
    FRONT, AUGUSTUS SOL INVICTUS,
    FRATERNAL ORDER OF THE ALT-
    KNIGHTS, LOYAL WHITE KNIGHTS OF THE
    KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,

                                  Defendants.




                    PLAINTIFFS’ RESPONSE TO MOTION TO
             STAY DEPOSITION AND APPOINT A GUARDIAN AD LITEM
                   BY DEFENDANT JAMES ALEX FIELDS, JR.
Case 3:17-cv-00072-NKM-JCH Document 927 Filed 02/23/21 Page 2 of 7 Pageid#: 15924




         Plaintiffs, by and through their counsel, hereby respectfully respond to Defendant James

  A. Fields, Jr.’s Motion to Stay Deposition and Appoint a Guardian ad Litem (the “Motion,” ECF

  No. 926). Plaintiffs oppose the Motion to the extent it seeks appointment of a guardian ad litem

  for Defendant Fields, for which there is no basis. If counsel wishes to arrange for an examination

  of his client’s mental condition, he is free to do so.

         To the extent the Motion asks the Court to delay Defendant Fields’ deposition, such an

  order is unnecessary at this point based on counsel’s representation that Defendant Fields will

  refuse to testify in the deposition. Plainly, there is no point in proceeding with the deposition at

  the scheduled date and time, and Plaintiffs are taking steps to cancel arrangements for the

  deposition to avoid needless expense. Plaintiffs reserve their right to seek appropriate sanctions

  for this and other discovery failures (e.g., refusal to provide SCA consent, as this Court has

  ordered). Counsel will meet and confer on that issue.

                                              ARGUMENT

         Stay of Deposition. Counsel seeks a court-ordered stay of the deposition of Defendant

  Fields, representing that “Fields will refuse to testify via a video deposition because of a concern

  that software will be used to manipulate his testimony making his face on the video appear to say

  things that he is not saying.” Mot. at 2. Based on this clear representation, Defendant Fields is

  refusing to testify, and therefore there is no reason for the Court to order a stay. Plaintiffs’ counsel

  is suspending the deposition of Defendant Fields based on counsel’s representation to avoid

  unnecessary cost and inconvenience to many parties, without waiving the right to seek appropriate

  sanctions, and has so informed Defendant Fields’ counsel.

         Guardian ad Litem. Plaintiffs oppose the appointment of a guardian ad litem for Defendant

  Fields because he is represented by counsel. Appointing a guardian ad litem is within a district




                                                     1
Case 3:17-cv-00072-NKM-JCH Document 927 Filed 02/23/21 Page 3 of 7 Pageid#: 15925




  court’s inherent discretion. See Buchanan County, VA v. Stuart Ray Blankenship, et al., 415 F.

  Supp. 2d 642, 645 (W.D. Va. Dec. 22, 2006); Wachovia Bank v. Anderson, 2010 WL 2024488,

  *1, *3 (E.D. Va. May 18, 2010). Under Fed. R. Civ. P. 17(c)(2) “[t]he court must appoint a

  guardian ad litem-to protect a minor or incompetent person who is unrepresented in an action.”

  (emphasis added). Virginia courts will deny a motion for appointment of a guardian ad litem

  where the moving party is already represented by counsel. See Blankenship, 415 F. Supp. 2d at

  645-46 (denying motions for appointment of guardians ad litem where each moving defendant was

  represented by counsel); see also Anderson, 2010 WL 2024488 at *3 (“Since Defendant Leroy L.

  Anderson, Jr. is currently represented by counsel, the Defendant’s Motion for the Appointment of

  a Guardian Ad Litem is denied.”).

         Appointing a guardian ad litem would be inappropriate here because Defendant Fields is

  represented by counsel. David Campbell first appeared as counsel for Defendant Fields in this

  matter on November 9, 2017, and he has continued to represent Fields in this matter since then.

  See Defendant James A. Fields’ Answer to Complaint, ECF No. 88 (Campbell appearing on behalf

  of Fields); Notice of Appearance, ECF No. 156. As discussed above, both the federal rule and

  Virginia case law contemplate that the appointment of a guardian ad litem should be limited to

  circumstances where a legally incapacitated person is unrepresented. See, e.g., Fed. R. Civ. P.

  17(c)(2); Blankenship, 415 F. Supp. 2d. at 643; Anderson, 2010 WL 2024488 at *3. Defendant

  Fields cites no rule or case law demonstrating that appointment of a guardian ad litem is necessary

  or appropriate here. If counsel for Defendant Fields believes an evaluation of his client’s mental

  capacity is warranted, he may make appropriate arrangements.




                                                  2
Case 3:17-cv-00072-NKM-JCH Document 927 Filed 02/23/21 Page 4 of 7 Pageid#: 15926




                                           CONCLUSION

         WHEREFORE, for the reasons stated above, this Court should deny Defendant Fields’

  motion to appoint a guardian ad litem, and Defendant Fields’ motion to stay his deposition should

  be denied as moot, based on his refusal to testify.

   Dated: February 23, 2021                             Respectfully submitted,

                                                        /s/ David E. Mills
                                                        David E. Mills (pro hac vice)
                                                        Joshua M. Siegel (VSB 73416)
                                                        Caitlin B. Munley (pro hac vice)
                                                        Samantha A. Strauss (pro hac vice)
                                                        Alexandra Eber (pro hac vice)
                                                        COOLEY LLP
                                                        1299 Pennsylvania Avenue, NW
                                                        Suite 700
                                                        Washington, DC 20004
                                                        Telephone: (202) 842-7800
                                                        Fax: (202) 842-7899
                                                        dmills@cooley.com
                                                        jsiegel@cooley.com
                                                        cmunley@cooley.com
                                                        sastrauss@cooley.com
                                                        aeber@cooley.com




                                                   3
Case 3:17-cv-00072-NKM-JCH Document 927 Filed 02/23/21 Page 5 of 7 Pageid#: 15927




  Of Counsel:

   Roberta A. Kaplan (pro hac vice)         Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)             William A. Isaacson (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)       Jessica E. Phillips (pro hac vice)
   Joshua A. Matz (pro hac vice)            PAUL WEISS RIFKIND WHARTON &
   Michael L. Bloch (pro hac vice)          GARRISON LLP
   Emily C. Cole (pro hac vice)             2001 K Street, NW
   Alexandra K. Conlon (pro hac vice)       Washington, DC 20006-1047
   Jonathan R. Kay (pro hac vice)           Telephone: (202) 223-7300
   Benjamin D. White (pro hac vice)         Fax: (202) 223-7420
   Yotam Barkai (pro hac vice)              kdunn@paulweiss.com
   KAPLAN HECKER & FINK, LLP                wisaacson@paulweiss.com
   350 Fifth Avenue, Suite 7110             jphillips@paulweiss.com
   New York, NY 10118
   Telephone: (212) 763-0883                Katherine M. Cheng (pro hac vice)
   rkaplan@kaplanhecker.com                 BOIES SCHILLER FLEXNER LLP
   jfink@kaplanhecker.com                   55 Hudson Yards, 20th Floor
   gtenzer@kaplanhecker.com                 New York, NY 10001
   jmatz@kaplanhecker.com                   Telephone: (212) 446-2300
   mbloch@kaplanhecker.com                  Fax: (212) 446-2350
   ecole@kaplanhecker.com                   kcheng@bsfllp.com
   aconlon@kaplanhecker.com
   jkay@kaplanhecker.com                    Robert T. Cahill (VSB 38562)
   bwhite@kaplanhecker.com                  Scott W. Stemetzki (VSB 86246)
   ybarkai@kaplanhecker.com                 COOLEY LLP
                                            11951 Freedom Drive, 14th Floor
   J. Benjamin Rottenborn (VSB No. 84796)   Reston, VA 20190-5656
   Woods Rogers PLC                         Telephone: (703) 456-8000
   10 South Jefferson Street, Suite 1400    Fax: (703) 456-8100
   Roanoke, Va. 24011                       rcahill@cooley.com
   Tel: (540) 983-7600                      sstemetzki@cooley.com
   Fax: (540) 983-7711
   brottenborn@woodsrogers.com              Alan Levine (pro hac vice)
                                            Daniel P. Roy III (pro hac vice)
                                            Amanda L. Liverzani (pro hac vice)
                                            COOLEY LLP
                                            55 Hudson Yards
                                            New York, NY 10001
                                            Telephone: (212) 479-6260
                                            Fax: (212) 479-6275
                                            alevine@cooley.com
                                            droy@cooley.com
                                            aliverzani@cooley.com

                                            Counsel for Plaintiffs
Case 3:17-cv-00072-NKM-JCH Document 927 Filed 02/23/21 Page 6 of 7 Pageid#: 15928




                                    CERTIFICATE OF SERVICE

         I hereby certify that on February 23, 2021, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:


   Justin Saunders Gravatt                          James E. Kolenich
   David L. Hauck                                   Kolenich Law Office
   David L. Campbell                                9435 Waterstone Blvd. #140
   Duane, Hauck, Davis & Gravatt, P.C.              Cincinnati, OH 45249
   100 West Franklin Street, Suite 100              jek318@gmail.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                             Elmer Woodard
   dhauck@dhdglaw.com                               5661 US Hwy 29
   dcampbell@dhdglaw.com                            Blairs, VA 24527
                                                    isuecrooks@comcast.net
   Counsel for Defendant James A. Fields, Jr.
                                                    Counsel for Defendants Matthew Parrott,
   Bryan Jones                                      Traditionalist Worker Party, Jason Kessler,
   106 W. South St., Suite 211                      Nathan Damigo, and Identity Europa, Inc.
   Charlottesville, VA 22902                        (Identity Evropa)
   bryan@bjoneslegal.com

   Counsel for Defendants Michael Hill,
   Michael Tubbs, and League of the South

   W. Edward ReBrook
   The ReBrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com
   rebrooklaw@gmail.com

   Counsel for Defendants National Socialist
   Movement, Nationalist Front and Jeff Schoep


         I further hereby certify that on February 23, 2021, I also served the following pro se
  defendants and non-ECF participants, via electronic mail, addressed as follows:


   Matthew Heimbach                                 Vanguard America
   matthew.w.heimbach@gmail.com                     c/o Dillon Hopper
                                                    dillon_hopper@protonmail.com
   Richard Spencer
   richardbspencer@gmail.com                        Elliott Kline
   richardbspencer@icloud.com                       eli.f.mosley@gmail.com
                                                    deplorabletruth@gmail.com
                                                    eli.r.kline@gmail.com
Case 3:17-cv-00072-NKM-JCH Document 927 Filed 02/23/21 Page 7 of 7 Pageid#: 15929




   Robert Ray                            Christopher Cantwell-Inmate
   azzmador@gmail.com                    Inmate No. 20-00348
                                         Strafford County Dept. of Corrections
                                         266 County Farm Road
                                         Dover, NH 03820
                                         christopher.cantwell@gmail.com
                                         (*Also served via U.S. mail, First Class and
                                         postage prepaid)



                                           /s/ David E. Mills
                                           David E. Mills (pro hac vice)
                                           COOLEY LLP
                                           1299 Pennsylvania Avenue, NW
                                           Suite 700
                                           Washington, DC 20004
                                           Telephone: (202) 842-7800
                                           Fax: (202) 842-7899
                                           dmills@cooley.com
